NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 17-1735
                                      ____________

                                ALBERT J. FIELDS, JR,
                                                    Appellant

                                             v.

                     CITY OF SALEM HOUSING AUTHORITY;
                   ELIZABETH LOYLE; FRANCINE DICKERSON
                       __________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. Civ. No. 1-14-cv-00778)
                       District Judge: Honorable Noel L. Hillman
                       __________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 6, 2017

              Before: AMBRO, KRAUSE and NYGAARD, Circuit Judges

                            (Opinion filed: October 16, 2017)
                                     ____________

                                        OPINION*
                                      ____________


PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Albert J. Fields, Jr., appeals from orders of the District Court granting summary

judgment to the remaining defendants pursuant to Federal Rule of Civil Procedure 56(a)

and denying reconsideration. For the reasons that follow, we will affirm. 1

       Fields was a tenant in a federally subsidized residence operated by the Housing

Authority of the City of Salem, New Jersey beginning on or about July 12, 2010.2

Pursuant to 24 C.F.R. §§ 5.628 and 5.630, a tenant’s rent is based on a percentage of his

income, or a minimum monthly payment of $50.00. The lease agreement required Fields

to make monthly rental payments in the amount of $50.00 and also required him to

furnish accurate information to management on an annual basis for a redetermination of

rent. As relevant here, on June 6, 2013, Property Manager Francine Dickerson wrote a

letter to Fields requesting documentation for the annual reexamination of rent to take

place on June 26, 2013. The Housing Authority conducted its income verification and

determined that Fields had underreported income in excess of $9,000.00. On August 5,

2013, Regional Operations Manager Elizabeth Loyle wrote a letter to Fields stating that

he owed an additional $2,521.00 and that his monthly rent obligation was increased to

$308.00, beginning in July, 2013. Loyle advised Fields that, pursuant to 24 C.F.R.

966.55 (which is now found at § 966.56), he had the right to request a formal grievance

hearing and contest the finding. Also on August 5, 2013, Loyle sent Fields a Notice of


1
  Inasmuch as we write primarily for the parties who are familiar with the factual and
procedural history of this case, we will set forth only those facts necessary to our brief
discussion.
2
  The Housing Authority is overseen by the United States Department of Housing and
Urban Development.

                                              2
Termination and Demand for Possession due to nonpayment of rent, demanding that he

vacate the premises by August 20, 2013.

       On September 26, 2013, the Housing Authority filed a complaint in the New

Jersey Superior Court, seeking Fields’ eviction from the premises due to nonpayment of

rent. After a trial, the state court issued an order granting the Housing Authority a

judgment for possession unless Fields made a payment of $3,703.00 by October 21,

2013.3 Fields did not make that payment. Instead, on November 1, 2013, Fields filed a

motion to vacate the judgment of possession pro se, alleging that the Housing Authority

used a contrived income calculation, fraudulently misrepresented to the court that he had

not initiated a formal grievance, and had conducted a retaliatory eviction. The motion to

vacate the judgment of possession was denied on December 13, 2013 by the Honorable

Darrell M. Fineman. Subsequently, Fields was removed from the premises pursuant to a

warrant of removal.

       On February 7, 2014, Fields filed an in forma pauperis civil rights action, 42

U.S.C. § 1983, in the United States District Court for the District of New Jersey against

the City of Salem Housing Authority, and Housing Authority employees Dickerson and

Loyle. The complaint was amended on May 14, 2014. In Count One of the amended

complaint, Fields contended that, upon the filing of a request for a financial hardship

exemption, the Housing Authority was required under 24 C.F.R. § 5.630(b) to suspend



3
 The $3,703.00 figure was calculated to include the $2,521.00 previously sought by the
Housing Authority plus four months of rent at $308.00 less one payment made by Fields
in the amount of $50.00.
                                             3
the rent requirement for a period of ninety days, and its failure to do so constituted a

violation of due process. In Count Two, Fields alleged that, when the Housing Authority

increased his rent and made such increases retroactive without prior notice, it further

violated his due process rights. In Count Three, Fields alleged that, in retaliation for

filing a financial hardship exemption, the Housing Authority initiated proceedings for

nonpayment of rent, in violation of 42 U.S.C. § 1983, 42 U.S.C. § 1986, his right to due

process, and New Jersey state law. In Count Four, Fields alleged that, when his rent was

increased in June, 2013, Dickerson and Loyle received a written objection from him and

should have provided him with an informal hearing, and that their failure to do so

violated his due process rights and precluded them under the regulations from filing an

eviction action.

       On August 7, 2014, Fields returned to the Superior Court of New Jersey and filed

a second motion to vacate the judgment of possession, raising the same claims as in his

original motion to vacate. In denying this second motion, on October 30, 2014, Judge

Fineman determined that the Housing Authority complied with the notice and grievance

requirements set forth in 24 C.F.R. § 966.50 et seq., that the letter sent to Fields on

August 5, 2013 complied with federal law, and that the notice included clear directions

regarding Fields’ right to a direct discussion with the Housing Authority and to a formal

hearing. Judge Fineman concluded that Fields could not state a viable claim for a due

process violation because of his own inaction regarding the available grievance process.

He further determined that, in any event, Fields had failed to provide any justification for

misrepresenting his income, that it was undisputed that Fields owed money to the

                                              4
Housing Authority for failure to report income derived from employment, and that the

Housing Authority had the right to evict Fields on the basis of those misrepresentations.

Fields sought reconsideration. In denying reconsideration on January 20, 2015, Judge

Fineman reaffirmed his determination that the Housing Authority complied with the

notice and grievance requirements set forth in the federal regulations and his finding that

Fields admitted at his trial that he had not requested the informal discussion with housing

authorities nor had he requested a formal hearing in writing.

       Fields appealed to the Appellate Division of the Superior Court, contending that

Judge Fineman erroneously concluded that the Housing Authority’s August 5, 2013 letter

satisfied its obligation to notify him of his right to a hearing, and asserting that he was not

given the grievance hearing to which he was entitled.

       Meanwhile, in an order entered on July 10, 2015, the District Court screened

Fields’ federal complaint pursuant to the in forma pauperis statute, 28 U.S.C. § 1915(e),

and dismissed Counts One, Two, and Three, which included all claims against the

Housing Authority. Fields was given 30 days to advise the Court if he intended to

proceed only on the claims in the amended complaint against Loyle and Dickerson in

Count Four or if he intended to file a second amended complaint. Fields wrote to the

Court stating that he intended to proceed only on Count Four and thus the Court’s order

of dismissal with respect to the Housing Authority and Counts One, Two and Three was

with prejudice.4


4
 Fields does not challenge in his Informal Brief the District Court’s order dismissing
Counts One and Two of the amended complaint, and, accordingly, any claims relating to
                                              5
       Loyle and Dickerson answered the amended complaint. Fields then moved for

summary judgment, contending that he submitted a written grievance to Dickerson and

Loyle concerning the increase in his rent, but they failed to provide him with an informal

hearing and instead commenced eviction proceedings, in violation of his right to due

process. Loyle and Dickerson filed separate cross-motions for summary judgment,

arguing that Fields’ claims were barred by the doctrine of issue preclusion because they

were fully litigated in state court. In an order entered on July 6, 2016, the District Court

awarded summary judgment to Dickerson and Loyle and denied Fields’ motion for

summary judgment. The Court then denied a timely filed motion for reconsideration in

an order entered on March 30, 2017.

         Fields appeals. We have jurisdiction under 28 U.S.C. § 1291. We review a

District Court’s grant of summary judgment de novo. See Alcoa, Inc. v. United States,

509 F.3d 173, 175 (3d Cir. 2007). We also exercise plenary review over issue and claim

preclusion dismissals. See Elkadrawy v. Vanguard Group, Inc., 584 F.3d 169, 172 (3d

Cir. 2009). Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a).

       We will affirm. In his Informal Brief, Fields argues that the District Court erred in

barring his suit in federal court. We disagree. Res judicata, also known as claim

preclusion, and issue preclusion, apply in both federal court and New Jersey and


those counts are deemed waived. See Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d Cir.
1993).
                                              6
foreclose relitigation of certain matters. See Lubrizol Corp. v. Exxon Corp., 929 F.2d
960, 963 (3d Cir. 1991). The doctrines are “central to the purpose for which civil courts

have been established, the conclusive resolution of disputes,” and seek to avoid “the

expense and vexation” of multiple lawsuits, while conserving judicial resources and

“minimizing the possibility of inconsistent decisions.” Montana v. United States, 440
U.S. 147, 153-54 (1979). Federal courts afford preclusive effect to cases and issues

decided by state courts. Allen v. McCurry, 449 U.S. 90, 95-96 (1980).

       Under New Jersey law, which the District Court properly applied here, the party

asserting the doctrine of issue preclusion “must show that: (1) the issue to be precluded is

identical to the issue decided in the prior proceeding; (2) the issue was actually litigated

in the prior proceeding; (3) the court in the prior proceeding issued a final judgment on

the merits; (4) the determination of the issue was essential to the prior judgment; and (5)

the party against whom the doctrine is asserted was a party to or in privity with a party to

the earlier proceeding.” Olivieri v. Y.M.F. Carpet, Inc., 897 A.2d 1003, 1009 (N.J.

2006). The District Court correctly found that all elements necessary for issue preclusion

to apply were satisfied and, therefore, that Fields’ federal court action was barred. In

Count Four of Fields’ amended complaint he alleged that Loyle and Dickerson deprived

him of a grievance hearing prior to evicting him. This is the same issue that Fields

actually litigated before Judge Fineman in the Superior Court of New Jersey. The same

issue was again litigated when Fields filed a motion for reconsideration. In denying that

motion, Judge Fineman again concluded that the Housing Authority fulfilled its

obligations in offering Fields an opportunity for an informal and formal hearing. Both of

                                              7
Judge Fineman’s decisions were determinations on the merits, and, we would add, they

have been upheld on appeal.5 In addition, the determination of the issue was essential to

the prior judgments, and Fields was a party in the state court proceedings.

       In his Reply Brief, Fields argues that he does not seek to relitigate the grievance

hearing issue, but rather to litigate his claim of a retaliatory eviction. Appellant’s Reply

Br. 3. A claim of retaliatory eviction against the Housing Authority was included in

Count Three. The District Court, in screening the amended complaint pursuant to §

1915(e), dismissed without prejudice the claims set forth in Count Three pursuant to 42

U.S.C. §§ 1983 and 1986, and the state law claim based on a February 2012 eviction

proceeding. Thereafter, Fields declined to pursue these claims further, and, accordingly,

we deem them withdrawn. The District Court dismissed with prejudice the state law

claim based on an August 2012 eviction proceeding because the same claim was

dismissed with prejudice by the Superior Court in a separate action for failure to file a

tort claims notice. The District Court did not err in this regard. “When a prior case has

been adjudicated in a state court, federal courts are required by 28 U.S.C. § 1738 to give




5
  On October 4, 2016, the Appellate Division of the Superior Court affirmed the orders
denying Fields’ motion to vacate the judgment of possession and order denying his
motion for reconsideration. See Housing Authority of the City of Salem v. Fields, 2016
WL 5746630 (N.J. Super. Ct. App. Div. Oct. 4, 2016) (per curiam). The Appellate
Division agreed with Judge Fineman that “the [Housing] Authority had established a
right to possession, as well as compliance with the notice and grievance requirements set
forth in 24 C.F.R. §§ 966.54-55.” Id. at *1. Moreover, the court reasoned, “the record
demonstrated that [Fields] admitted during trial he had not requested a hearing despite
having been advised of his rights thereto.” Id.
                                              8
full faith and credit to the state judgment . . . .” Edmundson v. Borough of Kennett

Square, 4 F.3d 186, 189 (3d Cir. 1993).

       To the extent that Fields intended to state a federal due process retaliatory eviction

claim in Count Four against Loyle and Dickerson in connection with the 2013 eviction

proceedings, Appellant’s Reply Brief, at 4-5, it is barred by the doctrine of claim

preclusion. “Claim preclusion applies not only to matters actually determined in an

earlier action, but to all relevant matters that could have been so determined,” Watkins v.

Resorts International Hotel & Casino, Inc., 591 A.2d 592, 599 (N.J. 1991), which here

would include Fields’ retaliatory eviction claim in connection with the 2013 eviction

proceedings.

       Fields’ motion for reconsideration was properly denied by the District Court

because he did not argue an intervening change in the law, new evidence, or the need to

correct a clear error of law. See Max’s Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d

Cir. 1999).

       For the foregoing reasons, we will affirm the orders of the District Court awarding

summary judgment to Loyle and Dickerson and denying Fields’ motion for summary

judgment and motion for reconsideration.




                                              9